DETAILED ACTION
This Office Action is responsive to the Amendment filed 3 December 2020.  

Claims 1-21 are now pending.  The Examiner acknowledges the amendments to claims 

1-21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 2 of claim 13, it is unclear if “driver” is the same as or different than “a driver” recited at line 4 of claim 1.
At line 2 of claim 17, it is unclear if “a first end of the arm” is the same as or different than “a first end of the arm” recited in claim 13.
Claim 17 at lines 2 and 4 recites the limitation "the flexible material fill".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 at line 3 recites the limitation "the pressure field stimulator".  There is insufficient antecedent basis for this limitation in the claim.
At line 3 of claim 17, it is unclear if “a second end of the arm” is the same as or different than “a second end of the arm” recited in claim 13.
Claim 20 at line 1 recites the limitation "the pressure field stimulator".  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-12, 18, 19 and 21 are allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter: regarding claims 1-12, 18, 19 and 21, while the prior art teaches a device comprising: a cup; a housing comprising an opening; a driver, disposed inside the housing, configured to vary a volume of the cup; a sheath bound to the housing; wherein the cup is disposed within the opening of the housing; wherein the sheath and the cup are integral with one another, and wherein the sheath and the cup are made of a resilient flexible material, the prior art of record does not teach or fairly suggest a device as claimed by Applicant, wherein the device comprises a sexual stimulation device.
Claims 13-17 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 3 December 2020 with respect to the rejection of claims 2, 9-17, 19 and 21 under 35 U.S.C. 112(b) have been fully considered and are moot in view of the new grounds of rejection noted above in light of the amendments.  

Applicant’s arguments filed 3 December 2020 with respect to the rejection of claims 15-17 under 35 U.S.C. 112(d) have been fully considered and are persuasive.

Applicant’s arguments filed 3 December 2020 with respect to the rejection of claims 1-4, 8, 9, 18, 20 and 21 under 35 U.S.C. 103 citing Mertens (‘455) in view of Gander (‘122) have been fully considered and are persuasive.  The rejection of claims 1-4, 8, 9, 18, 20 and 21 under 35 U.S.C. 103 citing Mertens (‘455) in view of Gander (‘122)  has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791